DENMARK BANCSHARES, INC.

EXHIBIT (10.1)

Deferred Compensation Agreements with Carl T. Laveck, Executive Vice President
and Chief Credit Officer of Denmark State Bank

DEFERRED COMPENSATION AGREEMENT

This DEFERRED COMPENSATION AGREEMENT (the "Agreement") is entered into as of the
10th day of February, 2009, by and between Denmark State Bank, a Wisconsin
corporation ("the Bank"), and Carl T. Laveck ("the Employee"), an adult resident
of the State of Wisconsin.

W I T N E S S E T H:

WHEREAS, the Bank values the Employee's knowledge, experience, relationships and
skills, and desires to retain the Employee's services for a period of time, and

WHEREAS, the Bank and the Employee are willing to enter into this Agreement in
order to provide incentives to the Bank and to the Employee to continue the
employment relationship as described below,

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the Bank and the Employee do promise and agree as follows:

ARTICLE I

DEFERRED COMPENSATION AGREEMENT

A. Covenant of Future Services by Employee. The Employee agrees that, from the
date of this Agreement until January 1, 2014 (the "Contract Term"), he will
continue to work on a full-time basis for the Bank in his current role and will
provide such employment, information, consultation, assistance and services to
the Bank as the Bank may from time to time reasonably request. In addition, the
Employee agrees that, during his employment and following the conclusion of his
employment with the Bank (regardless of the reason or circumstances), he will
continue to fulfill his obligations under Article IV of this Agreement.

B. Deferred Compensation. In exchange for the consideration set forth in this
Agreement, the Bank will award the Employee a Stay Bonus of up to $125,000.00
(the "Deferred Compensation"). It is the intent of the parties that such
Deferred Compensation be paid in addition to the Employee's regular salary and
employee benefits.



 

 

 

ARTICLE II

CONDITIONS PRECEDENT

Except as provided in paragraphs B., C., and D. of Article III, below, the
Employee's right to receive the Deferred Compensation is contingent upon the
following conditions precedent:

 * The Employee must continue to be employed by the Bank through January 1,
   2010, whereupon the Employee will earn the right to receive $25,000.00
   pursuant to the schedule described in Article III below.
 * The Employee must continue to be employed by the Bank through January 1,
   2011, whereupon the Employee will earn the right to receive an additional
   $25,000.00 pursuant to the schedule described in Article III below.
 * The Employee must continue to be employed by the Bank through January 1,
   2012, whereupon the Employee will earn the right to receive an additional
   $25,000.00 pursuant to the schedule described in Article III below.
 * The Employee must continue to be employed by the Bank through January 1,
   2013, whereupon the Employee will earn the right to receive an additional
   $25,000.00 pursuant to the schedule described in Article III below.
 * The Employee must continue to be employed by the Bank through January 1,
   2014, whereupon the Employee will earn the right to receive an additional
   $25,000.00 pursuant to the schedule described in Article III below.
 * The Employee must fulfill and continue to fulfill all of his obligations
   under Article IV of this Agreement.

ARTICLE III

PAYMENT OF DEFERRED COMPENSATION

A. Payment. Except as provided in paragraph B., below, beginning on a reasonable
date of the Bank's choosing between January 1, 2014 and January 15, 2014, the
Bank will pay to the Employee the Deferred Compensation to which he is entitled
under Article II, above in a single lump sum installment.

B. Effect of Resignation/Termination.

In the event that the Employee resigns his employment before January 1, 2014 for
"Good Reason" (as that term is defined below) or in the event that the
Employee's employment is terminated by the Bank before January 1, 2014 without
"Cause" (as that term is defined below), then the Bank will pay to the Employee
Deferred Compensation in the amount of $125,000.00 just as though the Employee
had continued to be employed through January 1, 2014, and pursuant to the terms
set forth in paragraph A., above.



For purposes of this Agreement, "Good Reason" shall mean only the following:

1. A unilateral and material reduction in the Employee's salary; or

2. A unilateral, material and adverse change in the Employee's reporting
responsibilities; or

 1. A unilateral and material reduction in the Employee's authority;
 2. A change in the ownership of the Bank or Denmark Bancshares, Inc. ("DBI")
    whereby a person or group (a "Person") (within the meaning of Code section
    409A) acquires, directly or indirectly, ownership of a number of shares of
    capital stock of the Bank or DBI which, together with capital stock already
    held by such Person, constitutes more than fifty percent (50%) of the total
    fair market value or of the combined voting power of the Bank's or DBI's
    outstanding capital stock.

 

For purposes of this Agreement, "Cause" shall mean only the following:

1. A conviction in a court of law of any felony; or

2. Commission of any act of dishonesty involving the Bank; or

3. Any act or conduct having a material adverse affect on the Bank's reputation,
employees and/or business; or

4. Unauthorized use or disclosure of any of the Bank's confidential or
proprietary information; or

5. Giving substantial advice or assistance to an entity, person or business that
competes with the Bank; or

6. Scandalous or immoral behavior; or

7. Failure or refusal to perform such duties as the Board of Directors of the
Bank may from time to time reasonably direct; or

8. A material breach of duty under this Agreement.

C. Effect of Total Disability. If the Employee should become "Totally Disabled"
(as that term is defined below) prior to January 1, 2014, and if the Employee is
still employed with the Bank at the time of his total disability, then the Bank
will pay to the Employee the deferred compensation to which he is entitled under
Article II above, according to the schedule outlined in paragraph III.A. above.

For purposes of this Agreement, the Employee is considered to be "Totally
Disabled" if, in a medically-supported opinion of a physician , he (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan which covers the employees of the Bank.

D. Death. If the Employee should die prior to January 1, 2014, and if the
Employee is still employed with the Bank at the time of his death, then the Bank
will pay to the Employee's beneficiary (as designated in Schedule A attached
hereto) the deferred compensation to which he is entitled under Article II
above, according to the schedule outlined in paragraph III.A. above.

E. Withholding of Employment-Related Taxes. The Bank shall deduct from the
payments to be made under the terms of this Agreement any federal, state or
local withholding or other taxes or charges which the Bank is from time to time
required to deduct under applicable law. In addition, the Employee acknowledges,
agrees and authorizes the Bank to withhold a proper sum from the payments
hereunder for his premium contribution for the Bank-provided health and/or
dental insurance benefit plans in which he elects to participate. All amounts
payable to Employee under this Agreement are stated herein before any such
deductions (including, but not limited to, all FICA and medicare taxes which may
be owed for the entire Deferred Compensation upon Employee's receipt of the
First Payment).

ARTICLE IV

RESTRICTIVE COVENANTS

In exchange for the payment of $100.00, receipt of which is hereby acknowledged
by the Employee, and for the opportunity to earn some or all of the deferred
compensation, as described herein, the Employee agrees to the following
Restrictive Covenants:

Confidential Information

A. Acknowledgements. The Employee acknowledges that, during the course of his
employment with the Bank, he will continue to learn, receive, and otherwise have
access to, "Confidential Information" (as that term is defined below) regarding
the Bank, which Confidential Information was, and continues to be, the property
of the Bank. The Employee acknowledges that the Confidential Information was
developed by the Bank through the investment of substantial time, effort and
expense, that the Confidential Information has significant material value, and
that continuing to maintain the Bank's Confidential Information in confidence is
important to the ongoing profitability and success of the Bank.

B. Definitions. For purposes of this Agreement, "Confidential Information" is
all information regarding the Bank, its products, procedures, customers,
suppliers, business plans, markets, financial and other data, in whatever form
or medium, that:

1. is a "Trade Secret," as that term is defined by any applicable state and/or
federal statute or law; or

2. is not a Trade Secret, but nevertheless has economic or competitive value and
is not available to the competitors of the Bank in the public domain. Such
Confidential Information therefore generally includes, but is not limited to,
non-public information regarding the Bank's products, formulas, processes,
unique computer software and programs, research, inventions, business secrets,
copyrights, customer preferences and identities, supplier information, sales
techniques, distribution data, and information concerning the Bank's business
plans, marketing plans, sales plans and financial information.

"Confidential Information" does not include information which:

1. At the time of disclosure to the Employee is in the public domain;

2. After disclosure to the Employee becomes part of the public domain through no
fault of the Employee; or

3. Is disclosed to the Employee by a third party that does not have obligations
of confidentiality and does have the right to disclose the information.

C. Restrictions.

During Employment. The Employee acknowledges and agrees that, during his
employment with the Bank, he will not, directly or indirectly, use, disclose,
publish or allow access to any of the Bank's Confidential Information for any
purpose other than for the Bank's benefit and to fulfill his duties as a Bank
employee.

Following Employment. Upon the end of his employment with the Bank (regardless
of the reason or circumstances), the Employee agrees that he will return any and
all Confidential Information in his possession or control to the Bank, and he
will not make, retain, or remove any originals or copies or other duplications
of any Confidential Information. The Employee also agrees that, during the
eighteen month period immediately following the end of his employment with Bank
(regardless of the reason or circumstances), he will not, directly or
indirectly, use, disclose, publish, or allow any of the Bank's competitors or
potential competitors to gain access to any Confidential Information. In
addition, with regard to Confidential Information that also constitutes a Trade
Secret, the Employee agrees that, he will not, directly or indirectly, use,
disclose, publish or allow access by any third party to any such Trade Secret
for so long as such information continues to constitute a "trade secret" under
applicable law.



Non-Piracy and Non-Competition

A. Acknowledgements. The Employee acknowledges and agrees that the Bank is
continually engaged in efforts to generate customers and create goodwill with
existing and potential customers, and that the Employee has and/or will have an
impact on these efforts as a result of his employment with the Bank. The
Employee also recognizes that his employment with the Bank may include contact
with customers which may result in close relationships with those customers and
the association of the Bank's goodwill with the Employee. The Employee
acknowledges that those relationships and associated goodwill are significant
assets owned by the Bank and are developed only after the substantial investment
of time, effort, and expense by the Bank. The Employee acknowledges and agrees
that the following restrictions are reasonable in scope, necessary to protect
the legitimate interests of the Bank, and will not unreasonably restrict the
Employee's ability to earn a livelihood in the future.

 

 

 

 

B. Restrictions. During the eighteen month period immediately following the end
of the Employee's employment with Bank (regardless of the reason or
circumstances), the Employee will not, for the purpose of procuring patronage
and/or business that is competitive with the goods and services offered by the
Bank, directly or indirectly, or as an individual, principal, agent, independent
contractor, consultant, director, officer, trustee, partner, proprietor, or
otherwise (except as the mere holder of no more than 5% of the stock of a
publicly-held Bank), seek, solicit, consult, correspond with, or otherwise
contact, any person, firm, corporation, customer, supplier, governmental agency,
or other entity that the Employee "serviced" (as that term is defined below) on
the Bank's behalf within the twelve month period immediately preceding the end
of the Employee's employment with the Bank. For purposes of this Agreement, the
Employee will be deemed to have "serviced" a business, person, firm,
corporation, customer, supplier, government agency or other entity if he
telephoned, called upon, contacted, corresponded with, or otherwise interacted
with such business, person, firm, corporation, customer, supplier, government
agency or other entity in the course and scope of his employment with Bank.

In addition, during the eighteen month period immediately following the end of
his employment with the Bank (regardless of the reason), the Employee will not
render services in the Restricted Area (as that term is defined below) for his
own account or for the benefit of any person, firm, corporation, governmental
agency, or other entity where such services are the same or substantially
similar to the services that he rendered to the Bank during the twelve month
period immediately prior to the end of his employment. For purposes of this
Agreement, the "Restricted Area" is defined as a fifteen mile radius surrounding
any Denmark State Bank facility at which the Employee was physically present and
at which he provided services at any time during the twelve month period
immediately preceding the end of his employment with Bank.

During the twelve month period immediately following the end of his employment
with the Bank, the Employee will not solicit, recruit or offer employment to any
individual then-employed by the Bank, nor will he directly or indirectly
encourage any person then-employed by the Bank to leave the Bank. Moreover,
during that same twelve month period, the Employee will not directly or
indirectly encourage any third party to solicit, recruit, or offer employment to
any individual then-employed by the Bank.

ARTICLE V

ASSIGNABILITY

Except to the extent that this provision may be contrary to law, no assignment,
pledge, collateralization, or attachment of any of the benefits under this
Agreement shall be valid or recognized by the Bank. The Employee agrees not to
assign, pledge, collateralize or otherwise take any action intended to encumber
the Deferred Compensation.

ARTICLE VI

FUNDING OF DEFERRED COMPENSATION



The Bank shall have no duty or obligation to fund the Deferred Compensation with
specific corporate assets. It is the intention of the parties that the Deferred
Compensation be unfunded for tax purposes and for purposes of Title I of ERISA.

The Bank reserves the absolute right in its sole and exclusive discretion either
to fund or informally fund its obligations under this Agreement, or to refrain
from funding the same. Any funding provided by the Bank shall remain the sole
asset of the Bank, subject to its general creditors. The Employee shall have no
interest, as a secured creditor or otherwise, in the Deferred Compensation or in
any fund established by the Bank under this Agreement. Nothing in this Agreement
shall be construed as giving the Employee or his beneficiary(ies) any greater
rights than those of any other unsecured creditor of the Bank.

ARTICLE VII

NO TRUST



Nothing contained in this Agreement and no action taken pursuant to the
provisions of this Agreement shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Bank and the Employee, his
designated beneficiary or any other person.

ARTICLE VIII

MISCELLANEOUS

A. Amendment. During the lifetime of the Employee, this Agreement may be amended
or revoked at any time, in whole or in part, by the mutual written agreement of
the Parties. The Bank and the Employee agree to amend the terms of this
Agreement to the extent any subsequent law changes make any provision of this
Agreement invalid or unenforceable. The Bank and the Employee further agree to
amend the terms of this Agreement to comply with any subsequent regulations
issued by the Internal Revenue Service or any other applicable government agency
with respect to rules governing any of the terms or conditions of this
Agreement.

B. No Employment Agreement. The Bank and the Employee agree that the terms and
conditions of this Agreement do not create any employment agreement or other
contract between the Employee and the Bank which defines or limits the
employment duties of the Employee for the Bank or which otherwise guaranties
continued employment to the Employee. The parties agree that the Employee is
employed at will, that either party may terminate the employment relationship
with or without cause, and that the obligations of the parties under Article
III, paragraph B., above, cannot be construed to prohibit the right of either
party to end the employment relationship at any time and for any or no reason.

C. Notice. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and delivered, personally or by certified
mail, postage prepaid, addressed to the Bank or the Employee at their last known
addresses.

D. Governing Law. This Agreement shall be governed by the laws of the state of
Wisconsin.

E. Remedies. If, at any time, the Employee violates any obligation owed to the
Bank under Article IV, above, then, in addition to all other remedies available
at law or in equity, the Bank will have the right (i) to immediately stop and
forever refrain from making any payment (or any further payment, if applicable)
to the Employee hereunder, and (ii) to recover any other losses resulting from
that violation or violations, including reasonable legal fees incurred in
enforcing the Agreement.

F. Agreement Binding Upon Parties. This Agreement shall be binding upon the
parties, their heirs, successors, legal representatives and assigns.

G. Entire Agreement. This Agreement supersedes all other agreements previously
made between the parties relating to its subject matter. There are no other
understandings or agreements, and this Agreement may not be amended or modified
except in writing signed by both parties hereto.



IN WITNESS of this Agreement, the parties have executed this instrument in
duplicate effective as of February 10, 2009, at Denmark, Wisconsin.

EMPLOYEE

_______________________________________

Carl T. Laveck, Employee

 

DENMARK STATE BANK

By:__________________________________

John P. Olsen

President



459497